NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  CHRISTOPHER WOYDZIAK, Appellant.

                             No. 1 CA-CR 20-0327
                               FILED 3-23-2021


          Appeal from the Superior Court in Maricopa County
                       No. CR 2016-151676-001
          The Honorable Nicole M. Brickner, Judge Pro Tempore

                            APPEAL DISMISSED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Alice Jones
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                          STATE v. WOYDZIAK
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge David D. Weinzweig joined.


B R O W N, Judge:

¶1           Christopher Woydziak challenges the superior court’s order
requiring him to pay extradition costs relating to a probation revocation
proceeding. Because we lack jurisdiction, we dismiss the appeal.

¶2           In November 2016, Woydziak pled guilty to possession of
narcotic drugs and trafficking in stolen property. The superior court
suspended imposition of sentence and imposed two concurrent terms of
supervised probation.

¶3            Woydziak’s probation was transferred to Nevada in July 2017
via Interstate Compact. The probation department later petitioned to
revoke Woydziak’s probation, alleging he absconded from probation in
Nevada. The superior court issued a warrant, and Woydziak was
extradited from Nevada to Arizona. After Woydziak admitted to a
violation, the court reinstated Woydziak on probation. At some point
during or shortly after the disposition hearing, the State requested
reimbursement of $4,691.56 in extradition costs. Woydziak later objected,
contending the plea agreement did not address extradition costs, imposing
them would violate due process, and the State’s legal authorities were
misplaced. The court granted the State’s motion for extradition costs, and
Woydziak was permitted to file a delayed notice of appeal.

¶4             Both parties assert we have jurisdiction over this appeal;
however, regardless of whether jurisdiction is challenged, “we have an
independent duty to determine our jurisdiction to consider an appeal.”
State v. Kalauli, 243 Ariz. 521, 523, ¶ 4 (App. 2018).

¶5           A.R.S. § 13-4033(B) provides that “[i]n noncapital cases[,] a
defendant may not appeal from a judgment or sentence that is entered
pursuant to a plea agreement or an admission to a probation violation.”
(Emphasis added.) In State v. Regenold, our supreme court clarified that,
under § 13-4033(B), a defendant may directly appeal from a revocation of
probation if the matter involves a contested hearing, but not if the
defendant admits to the probation violation. 226 Ariz. 378, 379–80, ¶¶ 8, 10


                                     2
                           STATE v. WOYDZIAK
                            Decision of the Court

(2011). Woydziak admitted he violated probation, so Regenold does not
apply here. See id. Thus, we lack jurisdiction over his appeal, but express
no opinion whether Woydziak is entitled to post-conviction relief under
Arizona Rule of Criminal Procedure 32 relating to his argument that no
statutory authority exists for imposition of extradition costs incurred as part
of a probation revocation proceeding. Woydziak’s appeal is dismissed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3